 
 
I 
111th CONGRESS 1st Session 
H. R. 3097 
IN THE HOUSE OF REPRESENTATIVES 
 
June 26, 2009 
Mr. Inslee (for himself and Mr. Dicks) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To provide for equitable compensation to the Spokane Tribe of Indians of the Spokane Reservation for the use of tribal land for the production of hydropower by the Grand Coulee Dam, and for other purposes.  
 
 
1.Short titleThis Act may be cited as the Spokane Tribe of Indians of the Spokane Reservation Grand Coulee Dam Equitable Compensation Settlement Act.  
2.FindingsCongress finds that— 
(1)from 1927 to 1931, at the direction of Congress, the Corps of Engineers investigated the Columbia River and its tributaries to determine sites at which power could be produced at low cost;  
(2)under section 10(e) of the Federal Power Act (16 U.S.C. 803(e)), when licenses are issued involving tribal land within an Indian reservation, a reasonable annual charge shall be fixed for the use of the land, subject to the approval of the Indian tribe having jurisdiction over the land;  
(3)in August 1933, the Columbia Basin Commission, an agency of the State of Washington, received a preliminary permit from the Federal Power Commission for water power development at the Grand Coulee site;  
(4)had the Columbia Basin Commission or a private entity developed the site, the Spokane Tribe would have been entitled to a reasonable annual charge for the use of its land;  
(5)in the mid-1930s, the Federal Government, which is not subject to licensing under the Federal Power Act (16 U.S.C. 792 et seq.)— 
(A)federalized the Grand Coulee Dam project; and  
(B)began construction of the Grand Coulee Dam;  
(6)when the Grand Coulee Dam project was federalized, the Federal Government recognized that— 
(A)development of the project affected the interests of the Spokane Tribe and the Confederated Tribes of the Colville Reservation; and  
(B)it would be appropriate for the Spokane and Colville Tribes to receive a share of revenue from the disposition of power produced at Grand Coulee Dam;  
(7)in the Act of June 29, 1940 (16 U.S.C. 835d et seq.), Congress— 
(A)granted to the United States— 
(i)in aid of the construction, operation, and maintenance of the Columbia Basin Project, all the right, title, and interest of the Spokane Tribe and Colville Tribes in and to the tribal and allotted land within the Spokane and Colville Reservations, as designated by the Secretary of the Interior from time to time; and  
(ii)other interests in such land as required and as designated by the Secretary for certain construction activities undertaken in connection with the project; and  
(B)provided that compensation for the land and other interests was to be determined by the Secretary in such amounts as the Secretary determined to be just and equitable;  
(8)pursuant to that Act, the Secretary paid— 
(A)to the Spokane Tribe, $4,700; and  
(B)to the Confederated Tribes of the Colville Reservation, $63,000;  
(9)in 1994, following litigation under the Act of August 13, 1946 (commonly known as the Indian Claims Commission Act (60 Stat. 1049, chapter 959; former 25 U.S.C. 70 et seq.)), Congress ratified the Colville Settlement Agreement, which required— 
(A)for past use of the Colville Tribes' land, a payment of $53,000,000; and  
(B)for continued use of the Colville Tribes' land, annual payments of $15,250,000, adjusted annually based on revenues from the sale of electric power from the Grand Coulee Dam project and transmission of that power by the Bonneville Power Administration;  
(10)the Spokane Tribe, having suffered harm similar to that suffered by the Colville Tribes, did not file a claim within the Indian Claims Commission Act's 5-year statute of limitations;  
(11)neither the Colville Tribes nor the Spokane Tribe filed claims for compensation for use of their land with the Commission before August 13, 1951, but both Tribes filed unrelated land claims prior to August 13, 1951;  
(12)in 1976, over objections by the United States, the Colville Tribes were successful in amending their 1951 Claims Commission land claims to add their Grand Coulee claim;  
(13)the Spokane Tribe had no such claim to amend, having settled its Claims Commission land claims with the United States in 1967;  
(14)the Spokane Tribe has suffered significant harm from the construction and operation of Grand Coulee Dam;  
(15)Spokane tribal acreage taken by the United States for the construction of Grand Coulee Dam equaled approximately 39 percent of Colville tribal acreage taken for construction of the dam;  
(16)the payments and land transfers made pursuant to this Act constitute fair and equitable compensation for the past and continued use of Spokane tribal land for the production of hydropower at Grand Coulee Dam; and  
(17)by vote of the Spokane tribal membership, the Spokane Tribe has resolved that the payments and land transfers made pursuant to this Act constitute fair and equitable compensation for the past and continued use of Spokane Tribal land for the production of hydropower at Grand Coulee Dam.  
3.PurposeThe purpose of this Act is to provide fair and equitable compensation to the Spokane Tribe for the use of its land for the generation of hydropower by the Grand Coulee Dam.  
4.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the Bonneville Power Administration or the head of any successor agency, corporation, or entity that markets power produced at Grand Coulee Dam.  
(2)Colville Settlement AgreementThe term Colville Settlement Agreement means the Settlement Agreement entered into between the United States and the Colville Tribes, signed by the United States on April 21, 1994, and by the Colville Tribes on April 16, 1994, to settle the claims of the Colville Tribes in Docket 181–D of the Indian Claims Commission, which docket was transferred to the United States Court of Federal Claims.  
(3)Colville TribesThe term Colville Tribes means the Confederated Tribes of the Colville Reservation.  
(4)Computed Annual PaymentThe term Computed Annual Payment means the payment calculated under paragraph 2.b. of the Colville Settlement Agreement, without regard to any increase or decrease in the payment under section 2.d. of the agreement.  
(5)Confederated Tribes ActThe term Confederated Tribes Act means the Confederated Tribes of the Colville Reservation Grand Coulee Dam Settlement Act (108 Stat. 4577).  
(6)FundThe term Fund means the Spokane Tribe of Indians Settlement Fund established by section 5.  
(7)SecretaryThe term Secretary means the Secretary of the Interior.  
(8)Spokane Business CouncilThe term Spokane Business Council means the governing body of the Spokane Tribe under the constitution of the Spokane Tribe.  
(9)Spokane TribeThe term Spokane Tribe means the Spokane Tribe of Indians of the Spokane Reservation, Washington.  
5.Settlement fund 
(a)Establishment of fundThere is established in the Treasury of the United States an interest-bearing trust fund to be known as the Spokane Tribe of Indians Settlement Fund, consisting of— 
(1)amounts deposited in the Fund under subsection (b); and  
(2)any interest earned on investment of amounts in the Fund.  
(b)DepositsFrom amounts made available under section 11— 
(1)for fiscal year 2010, the Secretary shall deposit in the Fund $23,900,000; and  
(2)for each of the 4 fiscal years thereafter, the Secretary shall deposit in the Fund $18,900,000.  
(c)Maintenance and Investment of FundThe Fund shall be maintained and invested by the Secretary in accordance with the Act of June 24, 1938 (25 U.S.C. 162a).  
(d)Payment of Funds to Spokane Business Council 
(1)RequestAt any time after funds are deposited in the Fund, the Spokane Business Council may submit to the Secretary written notice of the adoption by the Spokane Business Council of a resolution requesting that the Secretary pay all or a portion of the amounts in the Fund to the Spokane Business Council.  
(2)PaymentNot later than 60 days after receipt of a notice under paragraph (1), the Secretary shall pay the amount requested to the Spokane Business Council.  
(e)Use of funds 
(1)Cultural resource repository and interpretive center 
(A)In generalOf the initial deposit under subsection (b)(1), $5,000,000 shall be used by the Spokane Business Council for the planning, design, construction, equipping, and continuing operation and maintenance of a Cultural Resource Repository and Interpretive Center to— 
(i)house, preserve, and protect the burial remains and funerary and cultural resources affected by the operation of the Grand Coulee Dam; and  
(ii)provide an interpretive and educational facility regarding the culture and history of the Spokane Tribe.  
(B)EffectThe funding under subparagraph (A) does not alter or affect any authority, obligation, or responsibility of the United States under— 
(i)the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.);  
(ii)the Archaeological Resources Protection Act (16 U.S.C. 470aa et seq.);  
(iii)the National Historic Preservation Act (16 U.S.C. 470 et seq.); or  
(iv)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).  
(2)Other usesOf all other amounts deposited in the Fund (including interest generated on those amounts)— 
(A)25 percent shall be— 
(i)reserved by the Spokane Business Council; and  
(ii)used for discretionary purposes of general benefit to all members of the Spokane Tribe; and  
(B)75 percent shall be used by the Spokane Business Council to carry out— 
(i)resource development programs;  
(ii)credit programs;  
(iii)scholarship programs; or  
(iv)reserve, investment, and economic development programs.  
6.Payments by Administrator 
(a)Initial paymentOn March 1, 2010, the Administrator shall pay to the Spokane Tribe an amount equal to 29 percent of the Computed Annual Payment for fiscal year 2009.  
(b)Subsequent paymentsNot later than March 1, 2011, and March 1 of each year thereafter, the Administrator shall pay the Spokane Tribe an amount equal to 29 percent of the Computed Annual Payment for the preceding fiscal year.  
(c)Payment recoveryIn accordance with the payment schedule described in subsection (b), the Administrator shall make commensurate cost reductions in expenditures, on an annual basis, to recover each payment to the Spokane Tribe under this section.  
7.Treatment after funds are paid 
(a)Use of paymentsPayments made to the Spokane Business Council or Spokane Tribe under section 5 or 6 may be used or invested by the Business Council in the same manner and for the same purposes as other Spokane Tribe governmental funds.  
(b)No trust responsibility of the SecretaryNeither the Secretary nor the Administrator shall have any trust responsibility for the investment, supervision, administration, or expenditure of any funds after the date on which the funds are paid to the Spokane Business Council or Spokane Tribe under section 5 or 6.  
(c)Treatment of funds for certain purposesThe payments of all funds to the Spokane Business Council and Spokane Tribe under sections 5 and 6, and the interest and income generated by the funds, shall be treated in the same manner as payments under section 6 of the Saginaw Chippewa Indian Tribe of Michigan Distribution of Judgment Funds Act (100 Stat. 677).  
(d)Tribal auditAfter the date on which funds are paid to the Spokane Business Council or Spokane Tribe under section 5 or 6, the funds shall— 
(1)constitute Spokane Tribe governmental funds; and  
(2)be subject to an annual tribal government audit.  
8.Repayment credit 
(a)In generalThe Administrator shall deduct from the interest payable to the Secretary of the Treasury from net proceeds (as defined in section 13 of the Federal Columbia River Transmission System Act (16 U.S.C. 838k))— 
(1)in fiscal year 2020, $1,300,000; and  
(2)in each subsequent fiscal year in which the Administrator makes a payment under section 6, $1,300,000.  
(b)Crediting 
(1)In generalExcept as provided in paragraphs (2) and (3), beginning in fiscal year 2020, each deduction made under this section for the fiscal year shall be— 
(A)a credit to the interest payments otherwise payable by the Administrator to the Secretary of the Treasury during the fiscal year in which the deduction is made; and  
(B)allocated pro rata to all interest payments on debt associated with the generation function of the Federal Columbia River Power System that are due during the fiscal year.  
(2)Deduction greater than amount of interestIf, in an applicable fiscal year under paragraph (1), the deduction is greater than the amount of interest due on debt associated with the generation function for the fiscal year, the amount of the deduction that exceeds the interest due on debt associated with the generation function shall be allocated pro rata to all other interest payments due during the fiscal year.  
(3)CreditTo the extent that a deduction exceeds the total amount of interest described in paragraphs (1) and (2), the deduction shall be applied as a credit against any other payments that the Administrator makes to the Secretary of the Treasury.  
9.Transfer of administrative jurisdiction and restoration of ownership of land 
(a)Transfer of jurisdictionThe Secretary shall transfer, in accordance with subsection (c), administrative jurisdiction from the Bureau of Reclamation to the Bureau of Indian Affairs over all land acquired by the United States under the Act of June 29, 1940 (16 U.S.C. 835d), that is located within the exterior boundaries of the Spokane Indian Reservation established pursuant to the Executive Order of January 18, 1881.  
(b)Restoration of ownership in trust 
(1)In generalAll land transferred under this section— 
(A)shall be held in trust for the benefit and use of the Spokane Tribe; and  
(B)shall remain part of the Spokane Indian Reservation.  
(2)Federal trust responsibilityThe Federal trust responsibility for all land transferred under this section shall be the same as the responsibility for other tribal land held in trust within the Spokane Indian Reservation.  
(c)Colville-Spokane reservation boundaryNothing in this section— 
(1)establishes or affects— 
(A)the precise location of the boundary between the Spokane Indian Reservation and the Colville Reservation along the Columbia River; or  
(B)the agreement between the Colville Tribes and the Spokane Tribe that the common boundary of the Spokane Tribe and Colville Tribes Indian zones established under the Act of June 29, 1940 (16 U.S.C. 835d), shall follow the center line of Lake Roosevelt, without reference to the course of the submerged Columbia River; or  
(2)affects the rights of the Colville Tribes or the Spokane Tribe to the use of the respective portion of each tribe of the Indian zone, as provided in the Act of June 29, 1940 (16 U.S.C. 835d).  
(d)Reservation of rights 
(1)In generalThe United States reserves a perpetual right, power, privilege, and easement over the land transferred under this section to carry out the Columbia Basin Project under the Columbia Basin Project Act (16 U.S.C. 835 et seq.).  
(2)Rights includedThe rights reserved under paragraph (1) further include the right to operate, maintain, repair, and replace boat ramps, docks, and other recreational facilities owned or permitted by the United States and existing on the date of enactment of this Act.  
(3)Retention of national park system status 
(A)In generalLand transferred under this section that, before the date of enactment of this Act, was included in the Lake Roosevelt National Recreation Area shall remain part of the Recreation Area.  
(B)AdministrationNothing in this section shall affect the authority or responsibility of the National Park Service to administer the Lake Roosevelt National Recreation Area under the Act of August 25, 1916 (39 Stat. 535, chapter 408; 16 U.S.C. 1 et seq.).  
(4)Memorandum of understandingThe cognizant agencies of the Department of the Interior shall enter into a memorandum of understanding with the Spokane Tribe to provide for coordination in applying this subsection.  
10.Satisfaction of claimsPayment by the Secretary under section 5 and the Administrator under section 6 and restoration of ownership of land in trust under section 9 constitute full satisfaction of the claim of the Spokane Tribe to a fair share of the annual hydropower revenues generated by the Grand Coulee Dam project for the past and continued use of land of the Spokane Tribe for the production of hydropower at Grand Coulee Dam.  
11.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act.  
12.PrecedentNothing in this Act establishes any precedent or is binding on the Southwestern Power Administration, Western Area Power Administration, or Southeastern Power Administration.  
 
